NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO ANTIONIO COELLO,                          No.    15-73942

                Petitioner,                     Agency No. A094-296-198

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2019**
                              Pasadena, California

Before: FISHER, CALLAHAN, and OWENS, Circuit Judges.

      Pedro Antonio Coello, a native and citizen of Honduras, petitions for review

of a final order of removal issued by the Board of Immigration Appeals (BIA),

affirming the Immigration Judge’s (IJ) denial of Coello’s application for deferral of

removal under the Convention Against Torture (CAT protection). We review the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“BIA’s findings underlying its determination that an applicant is not eligible for

relief under the CAT . . . for substantial evidence.” Cole v. Holder, 659 F.3d 762,

770 (9th Cir. 2011) (citation omitted). As the parties are familiar with the facts, we

do not recount them here. We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Coello failed to

establish that it is “more likely than not” that he would be tortured by—or with the

consent or acquiescence of—Honduran government officials. 8 C.F.R.

§§ 1208.16(c)(2), 1208.18(a)(1). Coello did not present any evidence indicating

that Honduran government officials would torture him because of his HIV-positive

status, or prevent him from obtaining his HIV medication. Moreover, Coello did

not prove that his HIV medication is unavailable in Honduras. Therefore,

substantial evidence supports the BIA’s denial of Coello’s application for CAT

protection.

      Contrary to Coello’s contention, the IJ did not violate Coello’s due process

rights by “refus[ing] to allow Mr. Sonnenberg to be questioned as an expert

witness.” As a factual matter, the IJ expressly allowed Sonnenberg to testify at the

merits hearing. The IJ merely warned Coello that it would give little weight to

Sonnenberg’s testimony because he was not a qualified expert—a finding that is

supported by substantial evidence. Subsequently, the IJ granted Coello a lengthy

continuance to find a qualified expert, which Coello failed to obtain. Therefore,


                                          2
the IJ provided Coello with “a full and fair hearing of his claims and a reasonable

opportunity to present evidence on his behalf.” Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                         3